Citation Nr: 1709329	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-10 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to June 5, 2014 and in excess of 20 percent therefrom for low back disability.

2.  Entitlement to an evaluation in excess of 10 percent for right knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Reno, Nevada.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

During this appeal, the record shows that VA afforded the Veteran VA examinations of his back and knees in June 2014.  However, the examinations are inadequate in view of a recent decision of the Court of Appeals for Veteran's Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the reports of examination do not reflect the necessary testing or findings.  As such, remand for new examination is necessary to decide the claims.

Also, the record shows that VA notified the Veteran of his scheduled March 2014 hearing date.  See Correspondence (February 2014).  However, this hearing was not held.  While there is a notation in the record that the Veteran cancelled that hearing date, the basis for the cancellation is unclear to include whether he merely failed to report for the hearing.  Soon thereafter, VA received in May 2014 correspondence from the Veteran again requesting a Board hearing in this appeal.  See Third Party Correspondence (May 2014).  Because the record is unclear as to why and when the prior hearing date was cancelled, and to ensure that VA has met its duty to assist the Veteran, the Board believes that the Veteran should be scheduled for another Board hearing if any of the claims remain denied by the AOJ following the requested development and readjudication.

The Veteran is hereby notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated treatment records and associate these with the claims file.

2.  The Veteran should be scheduled for a VA examination of his knees to ascertain the severity of his right and left knee disabilities using the most recent Disability Benefits Questionnaire for the Knee and Lower Leg Conditions.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  The examiner should indicate the functional effect of the bilateral knee disability on the Veteran's ability to perform the mental and physical acts required for employment.

3.  The Veteran should be scheduled for a VA examination of his back to ascertain the severity of his lumbago using the most recent Disability Benefits Questionnaire for the Back (Thoracolumbar Spine) Conditions.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the spine.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  The examiner should indicate the functional effect of the disability on the Veteran's ability to perform the mental and physical acts required for employment. 

4.  Thereafter, the AOJ should re-adjudicate the claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

5.  If any of the claims remain denied (or are not granted in full) by the AOJ, then the AOJ should schedule the Veteran for a hearing before a member of the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

